DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 07/15/2022, the following represents the changes from the previous claims: Claims 1, 2, 6-8, 13, 14, 17-20, and 22 were amended. Claims 1, 2, 5-8 and 10-23 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dugan (US Patent Publication 2008/0163671) in view of Marjamaa-Chowdhary (US Patent Publication 2022/0039354), Hummer (US Patent Publication 2022/0124465), and Jain et al. (US 11,342,051). 
	a. Regarding claim 1, Dugan teaches a system for detecting a person with a virus or a disease among a group of people using a trained canine configured to detect the virus or the disease via scent including at least one wearable electronic device 8, 9 [electronics package 8 is attached to a collar 12 on canine 5, while electronics package 9 is attached to a body harness 14 mounted to canine 6 [0016]]; at least one remote device 16 [each electronics package 8, 9 is linked to a remote unit 16 [0016]] including a graphical user interface (GUD) 96 [remote unit 16 is provided with a user interface 96; User interface 96 includes a display 98; remote unit 16 is constituted by a handheld device, such as a PDA, Blackberry™ or for example, a personal computer [0017]]; and at least one remote server [remote unit 16 can be linked to a central database or internet web subscription service [0018]] wherein the at least one wearable electronic device 8, 9, the at least one remote server, and the at least one remote device 16 are in network communication [linked to a central database or internet web subscription service [0018]]; wherein the at least one wearable electronic device 8, 9 is positioned on the canine [electronics package 8 is attached to a collar 12 on canine 5, while electronics package 9 is attached to a body harness 14 mounted to canine 6 [0016]]; wherein the at least one wearable electronic device 8, 9 is configured to collect canine data [electronics package 8 includes a controller or CPU 26; which is linked to a Global Positioning System (GPS) 29. GPS 29 is linked to an inertial navigation system (INS) 31 that is provided to supplement GPS signals; controller 26 is linked to a sensor unit 48 having a first or body position sensor 50 and a second or biometric sensor 54 [0017]] wherein the at least one wearable electronic device 8, 9 is configured to determine when the canine has a rapid change in direction and/or movement [body position sensor 50 can signal whether canine 5 has sat or laid down [0019]]; wherein the at least one wearable electronic device 8, 9 is further configured to transmit the canine data to the at least one remote device 16 [electronic package 8, 9 is linked to remote unit 16 through various known wireless communication protocols [0016]]; wherein the canine data includes positioning data, wherein the positioning data includes location data [linked to a Global Positioning System (GPS) 29. GPS 29 is linked to an inertial navigation system (INS) 31 that is provided to supplement GPS signals [0017]]; wherein the positioning data is stored on the at least one remote server [stored GPS or other positioning signals [0020]; linked to a central database or internet web subscription service [0018]], wherein the positioning data includes the area where at least one detection occurred [If a positive indication is present, personnel can go back to the position of the positive indication with the aide of simultaneously stored GPS or other positioning signals [0020]], and wherein the positioning data further includes a geographic area, a zip code, and/or global positioning coordinates [stored GPS or other positioning signals [0020]]; wherein input data includes the canine data [Body position sensor 50 signals remote unit 16 whether canine 5 is standing, sitting or laying down as well as other body postures, while biometric sensor 54 provides input regarding biometric signals from canine 5, such as respiratory patterns, temperature variations and the like [0017]], web data [central database or internet web subscription service allowing handler 70 to receive additional expertise/interpretation of the signals received from canine [0018]], and mobile device location data [simultaneously stored GPS or other positioning signals [0020]], wherein the web data includes information from a web-based source including location and time of prior detections [If a positive indication is present, personnel can go back to the position of the positive indication with the aide of simultaneously stored GPS or other positioning signals [0020]] and statistics data [Data analysis portion 88 can also be linked to a remote database allowing the detection algorithms to be updated and/or refined to maintain optimal detection capability [0022]]; wherein the canine is configured to generate a passive response that includes lying down, staring, and/or sitting and the at least one wearable electronic device 8, 9 is configured to determine when the canine has generated the passive response [the body position sensor identifies changes in the canines posture, such as sitting, laying or formation, which are indicative of a trained/in-training response to target odor [0010]]; wherein the at least one wearable electronic device 8, 9 is configured to generate an alert to the at least one remote device based on the passive response [body position sensor 50 can signal whether canine 5 has sat or laid down or otherwise indicated through a change in posture or behavior the presence of a target odor [0019]]; wherein the alert includes the positioning data corresponding to the passive response [If a positive indication is present, personnel can go back to the position of the positive indication with the aide of simultaneously stored GPS or other positioning signals [0020]]; wherein the at least one remote device 16 is configured to display the alert via the GUI 96 [remote unit 16 is provided with a user interface 96; User interface 96 includes a display 98 [0017]; if handler 70 has any doubt whether canine 5 has sensed a target odor, a quick glance at remote unit 16 can provide a reliable confirmation [0020]]; and wherein the at least one remote server [linked to a central database or internet web subscription service [0018]] is configured to store historical data [If a positive indication is present, personnel can go back to the position of the positive indication with the aide of simultaneously stored GPS or other positioning signals [0020]], wherein the historical data includes prior detection data, detection area data, detection area type data, [the position of the positive indication [0020]] and/or detection time data [data stored in memory 27 can be downloaded and analyzed at a later time [0020]].
	Dugan does not specifically teach the canine is configured to detect the person with the virus or the disease via scent in a public location among the group of people, wherein the group of people are screened simultaneously and in real time; wherein the canine is configured to generate a passive response when the canine detects the virus and/or the disease. Marjamaa-Chowdhary teaches the canine is configured to detect the person with the virus or the disease via scent in a public location among the group of people [for low viral levels of detection on persons or in areas of a gathering [0017]; determining from a passive reaction of the canine, whether the pathogen is present in a location or whether an individual is infected with or carrying the pathogen. Claim 1], wherein the group of people are screened simultaneously and in real time [trained canines in accordance with the present invention may be used to detect biological pathogen(s) for example, at airports, train stations, bus stations, cruise ports, concert and sports venues, office buildings and other workplaces, government buildings, parks, monuments, schools, universities, nursing homes, hospitals, and numerous other places where it may be useful to be able to detect biological pathogen(s), such as a virus [0008]]; wherein the canine is configured to generate a passive response when the canine detects the virus and/or the disease [determining from a passive reaction of the canine, whether the pathogen is present in a location or whether an individual is infected with or carrying the pathogen, claim 1] for the purpose of providing for detecting a biological pathogen by conditioning a canine to simultaneously search a group of people for presence of a virus and determining whether the individual is infected with or carrying the virus. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Dugan to include a canine configured to detect the person with the virus or the disease via scent in a public location among a group of people that are screened simultaneously and in real time and to generate a passive response when the canine detects the virus and/or the disease as taught by Marjamaa-Chowdhary because doing so would have provided for detecting a biological pathogen by conditioning a canine to simultaneously search a group of people
for presence of a virus and determining whether the individual is infected with or carrying the virus. 
Dugan in view of Marjamaa-Chowdhary does not specifically teach at least one remote server including a predictive analytics component configured to provide at least one recommendation based on input data wherein the at least one recommendation includes at least one location to send the canine to screen for the disease or the virus via real-time canine virus or disease detection. Hummer teaches at least one remote server [coupled to a remote server, claim 57] including a predictive analytics component [the data (location, concentration, etc.) from a plurality of such devices can be used to predict dispersion of the chemical so that preemptive action can be taken [0049]] configured to provide at least one recommendation based on input data [Using this data and an appropriate dispersion model, a point of origin can be calculated. This can allow responsive action to be taken more quickly than otherwise would be the case [0048]] wherein the at least one recommendation includes at least one location to send canine C to screen for the disease or the virus via real-time canine virus or disease detection [the canine can be instructed to enter certain spaces for inspection and/or sampling [0062]] for the purpose of providing a canine that can be instructed to enter recommended areas to screen for the virus via real-time canine virus or disease detection and a wearable device positioned on a canine that collects and transmits input data to a remote predictive analytics component to predict spread of viruses so responsive actions to the virus can be taken more quickly.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Dugan in view of Marjamaa-Chowdhary to include  at least one remote server including a predictive analytics component configured to provide at least one recommendation based on input data wherein the at least one recommendation includes at least one location to send the canine to screen for the disease or the virus via real-time canine virus or disease detection as taught by Hummer because doing so would have provided a canine that can be instructed to enter certain areas to screen for the virus via real-time canine virus or disease detection and a wearable device positioned on a canine that collects and transmits input data to a remote predictive analytics component to predict spread of viruses so responsive actions to the virus can be taken more quickly. 
	Dugan in view of Marjamaa-Chowdhary and Hummer does not specifically teach information from a web-based source including a number of new cases and/or a number of deaths for the virus or the disease for a location. Jain teaches information from a web-based source including a number of new cases [data indicating the actual numbers of new infections day by day can be used, along with other collected data, col. 59 lines 17-19] and/or a number of deaths for the virus or the disease for a location [community data 1455 can indicate, for each community, a corresponding community identifier, a geographic boundary for the community, and so on. The community data 1455 can also include community disease measures obtained from public health agencies (e.g., CDC, HHS, local governments, etc.) or as aggregations of data collected by the computer system 110 for individuals. Community disease measures can include deaths from the disease, col. 67 lines 54-65] for the purpose of providing a computer system with data for locations indicating the actual numbers of new infections and deaths from a virus or disease to show the progression of transmission over time and predict the current disease transmission risk of the location.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Dugan in view of Marjamaa-Chowdhary and Hummer to include information from a web-based source including a number of new cases and/or a number of deaths for the virus or the disease for a location as taught by Jain because doing so would have provided a computer system with data for locations indicating the actual numbers of new infections and deaths from a virus or disease to show the progression of transmission over time and predict the current disease transmission risk of the location.
b. Regarding claim 2, Dugan in view of Marjamaa-Chowdhary, Hummer, and Jain teaches (references to Marjamaa-Chowdhary) the system of claim 1, wherein the canine is trained to detect a virus and/or disease that includes COVID-19 [allows a canine to be trained to detect a single pathogen, such as a virus such as COVID-19 [0033]] via volatile organic compounds in air [(VOCs) that indicate a virus is present in the individual [0028]].
	c. Regarding claim 5, Dugan in view of Marjamaa-Chowdhary, Hummer, and Jain teaches (references to Dugan) the system of claim 1, wherein the at least one wearable electronic device 8, 9 includes at least one sensor that includes a heart rate sensor, a sound sensor, a motion sensor, an air sensor, a temperature sensor [biometric sensor 54 is employed to sense respiratory or sniffing patterns, heart rate, body temperature and the like [0020]], and/or a Global Positioning System (GPS) sensor [electronics package 8 includes a controller or CPU 26; which is linked to a Global Positioning System (GPS) 29. GPS 29 is linked to an inertial navigation system (INS) 31 that is provided to supplement GPS signals; controller 26 is linked to a sensor unit 48 having a first or body position sensor 50 and a second or biometric sensor 54 [0017]].
	d. Regarding claim 6, Dugan in view of Marjamaa-Chowdhary, Hummer, and Jain teaches (references to Dugan) the system of claim 1, wherein the at least one wearable electronic device 8, 9 includes at least one sensor configured to determine when the canine has a rapid change in direction and/or movement [body position sensor 50 can signal whether canine 5 has sat or laid down [0019]].
	e. Regarding claim 7, Dugan in view of Marjamaa-Chowdhary, Hummer, and Jain teaches (references to Marjamaa-Chowdhary) the system of claim 1, wherein the virus includes COVID-19 [allows a canine to be trained to detect a single pathogen, such as a virus such as COVID-19 [0033]].
	
4. 	Claims 8, 10-12, and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dugan (US Patent Publication 2008/0163671) in view of Marjamaa-Chowdhary (US Patent Publication 2022/0039354) and Jain et al. (US 11,342,051).
a. Regarding claim 8, Dugan teaches a system for detecting a person with a virus or a disease among a group of people using a trained canine configured to detect the virus or the disease via scent including at least one wearable electronic device 8, 9 [electronics package 8 is attached to a collar 12 on canine 5, while electronics package 9 is attached to a body harness 14 mounted to canine 6 [0016]]; at least one remote device 16 [each electronics package 8, 9 is linked to a remote unit 16 [0016]] including a graphical user interface (GUD) 96 [remote unit 16 is provided with a user interface 96; User interface 96 includes a display 98; remote unit 16 is constituted by a handheld device, such as a PDA, Blackberry™ or for example, a personal computer [0017]]; and at least one remote server [remote unit 16 can be linked to a central database or internet web subscription service [0018]]; wherein the at least one wearable electronic device 8, 9, the at least one remote device 16, and the at least one remote server are in network communication [linked to a central database or internet web subscription service [0018]]; wherein the at least one wearable electronic device 8, 9 is positioned on the canine; wherein the at least one wearable electronic device is configured to collect canine data [electronics package 8 is attached to a collar 12 on canine 5, while electronics package 9 is attached to a body harness 14 mounted to canine 6 [0016]]; wherein the at least one wearable electronic device 8, 9 is further configured to transmit canine data [electronics package 8 includes a controller or CPU 26; which is linked to a Global Positioning System (GPS) 29. GPS 29 is linked to an inertial navigation system (INS) 31 that is provided to supplement GPS signals; controller 26 is linked to a sensor unit 48 having a first or body position sensor 50 and a second or biometric sensor 54 [0017]] to the at least one remote device 16 [electronic package 8, 9 is linked to remote unit 16 through various known wireless communication protocols [0016]] and the at least one remote server [linked to a central database or internet web subscription service [0018]]; wherein the canine data includes positioning data that includes location data [linked to a Global Positioning System (GPS) 29. GPS 29 is linked to an inertial navigation system (INS) 31 that is provided to supplement GPS signals [0017]]; wherein the positioning data is stored on the at least one remote server [stored GPS or other positioning signals [0020]; linked to a central database or internet web subscription service [0018]], wherein the positioning data includes the area where at least one detection occurred [If a positive indication is present, personnel can go back to the position of the positive indication with the aide of simultaneously stored GPS or other positioning signals [0020]], and wherein the positioning data includes a geographic area, a zip code, and/or global positioning coordinates [stored GPS or other positioning signals [0020]]; wherein the canine is configured to generate a passive response that includes lying down and/or sitting and the at least one wearable electronic device is configured to determine when the canine has generated the passive response [the body position sensor identifies changes in the canines posture, such as sitting, laying or formation, which are indicative of a trained/in-training response to target odor [0010]]; wherein the at least one wearable electronic device 8, 9 is configured to generate an alert to the at least one remote device 16 [body position sensor 50 can signal whether canine 5 has sat or laid down or otherwise indicated through a change in posture or behavior the presence of a target odor [0019]]; wherein the alert includes the positioning data corresponding to the area where the passive response was detected [If a positive indication is present, personnel can go back to the position of the positive indication with the aide of simultaneously stored GPS or other positioning signals [0020]]; wherein the at least one remote device is configured to display the alert and the canine data via the GUI 96 [remote unit 16 is provided with a user interface 96; User interface 96 includes a display 98 [0017]; if handler 70 has any doubt whether canine 5 has sensed a target odor, a quick glance at remote unit 16 can provide a reliable confirmation [0020]]; and wherein the at least one remote server [linked to a central database or internet web subscription service [0018]] is further configured to store historical data, wherein the historical data includes prior detection data, detection area data, detection area type data [the position of the positive indication [0020]], and/or detection time data [data stored in memory 27 can be downloaded and analyzed at a later time [0020]].
	Dugan does not specifically teach the canine is configured to detect the person with the virus or the disease via scent in a public location among the group of people; wherein the canine is configured to generate a passive response when the canine detects the virus and/or the disease. Marjamaa-Chowdhary teaches the canine is configured to detect the person with the virus or the disease via scent in a public location [trained canines in accordance with the present invention may be used to detect biological pathogen(s) for example, at airports, train stations, bus stations, cruise ports, concert and sports venues, office buildings and other workplaces, government buildings, parks, monuments, schools, universities, nursing homes, hospitals, and numerous other places where it may be useful to be able to detect biological pathogen(s), such as a virus [0008]] among the group of people [for low viral levels of detection on persons or in areas of a gathering [0017]; determining from a passive reaction of the canine, whether the pathogen is present in a location or whether an individual is infected with or carrying the pathogen. Claim 1]; wherein the canine is configured to generate a passive response when the canine detects the virus and/or the disease [determining from a passive reaction of the canine, whether the pathogen is present in a location or whether an individual is infected with or carrying the pathogen, claim 1] for the purpose of providing for detecting a biological pathogen by conditioning a canine to simultaneously search a group of people for presence of a virus and determining whether the an individual is infected with or carrying the virus. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Dugan to include a canine configured to detect the person with the virus or the disease via scent in a public location among the group of people wherein the canine is configured to generate a passive response when the canine detects the virus and/or the disease
as taught by Marjamaa-Chowdhary because doing so would have provided for detecting a biological pathogen by conditioning a canine to simultaneously search a group of people for presence of a virus and determining whether the an individual is infected with or carrying the virus. 
Dugan in view of Marjamaa-Chowdhary does not specifically teach at least one remote server including a predictive analytics component. Jain teaches at least one remote server [computer system 110 can be a server system, located remotely from the user device, col. 15 lines 59-60] including a predictive analytics component [computer system 110 or another computer system can examine various data sources to identify data values, patterns, and combinations of them that are predictive of or indicative of, for example, infection, susceptibility, or exposure to a disease, col. 24 lines 28-32] for the purpose of providing for a computer system with a predictive analytics component to generate disease status predictions using information gathered about a disease in combination with location tracking data to identify instances where the disease may have spread or has actually spread to inform individuals and public health authorities of current disease transmission risk. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Dugan in view of Marjamaa-Chowdhary to include  at least one remote server with a predictive analytics component as taught by Jain because doing so would have provided a computer system with a predictive analytics component to generate disease status predictions using information gathered about a disease in combination with location tracking data to identify instances where the disease may have spread or has actually spread to inform individuals and public health authorities of current disease transmission risk. 
	b. Regarding claim 10, Dugan in view of Marjamaa-Chowdhary and Jain teaches (references to Dugan) the system of claim 8, wherein the detection area data includes the area where at least one prior detection occurred, wherein the detection area data [the position of the positive indication [0020]] includes a geographic area, a zip code, and/or global positioning coordinates [If a positive indication is present, personnel can go back to the position of the positive indication with the aide of simultaneously stored GPS or other positioning signals [0020]].
	c. Regarding claim 11, Dugan in view of Marjamaa-Chowdhary and Jain teaches (references to Dugan) the system of claim 8, having the detection area type data [the position of the positive indication [0020]]. Dugan in view of Marjamaa-Chowdhary and Jain teaches (references to Marjamaa-Chowdhary) the system of claim 8 wherein the detection area type data includes the type of area where at least one prior detection occurred, wherein the detection area type data includes an arena, a stadium, an outdoor park, an entry to a building, a parking lot, an office building, a ticket line, a mall, a movie theater, a school, a college campus, a transportation hub, a church, and/or a concert venue [trained canines in accordance with the present invention may be used to detect biological pathogen(s) for example, at airports, train stations, bus stations, cruise ports, concert and sports venues, office buildings and other workplaces, government buildings, parks, monuments, schools, universities, nursing homes, hospitals, and numerous other places where it may be useful to be able to detect biological pathogen(s), such as a virus [0008]].
	d. Regarding claim 12, Dugan in view of Marjamaa-Chowdhary and Jain teaches (references to Dugan) the system of claim 8 wherein input data includes the canine data. Dugan further teaches input data includes web data that includes information from a web- based source [linked to a central database to download, upgrade and refine the detection algorithms and/or seek additional experience/expertise [0011]; linked to a central database or internet web subscription service [0018]]. 
Dugan in view of Marjamaa-Chowdhary and Jain teaches (references to Jain) the system of claim 8 having the predictive analytics component [computer system 110 or another computer system can examine various data sources to identify data values, patterns, and combinations of them that are predictive of or indicative of, for example, infection, susceptibility, or exposure to a disease, col. 24 lines 28-32] configured to provide at least one recommendation based on input data [the computer system 110 can make predictions and estimates (e.g., to estimate the susceptibility or risk that a disease poses for the user 102 a) and adjust decisions for the user (e.g., about which testing kit, vaccine, module 112, medication, digital therapeutics, monitoring procedures, or other intervention is recommended or provided by the computer system 110), col. 37 lines 66-67; col. 38 lines 1-5].
e. Regarding claim 15, Dugan in view of Marjamaa-Chowdhary and Jain teaches (references to Dugan) the system of claim 8 wherein at least one wearable electronic device 8, 9 includes at least one sensor, wherein the at least one sensor includes a heart rate sensor, a sound sensor, a motion sensor, an air sensor, a temperature sensor, [biometric sensor 54 is employed to sense respiratory or sniffing patterns, heart rate, body temperature and the like [0020]], and/or a Global Positioning System (GPS) sensor [electronics package 8 includes a controller or CPU 26; which is linked to a Global Positioning System (GPS) 29. GPS 29 is linked to an inertial navigation system (INS) 31 that is provided to supplement GPS signals; controller 26 is linked to a sensor unit 48 having a first or body position sensor 50 and a second or biometric sensor 54 [0017]].
f. Regarding claim 16, Dugan in view of Marjamaa-Chowdhary and Jain teaches (references to Marjamaa-Chowdhary) the system of claim 8 wherein the canine is trained to detect the virus and/or the disease via volatile organic compounds in air [(VOCs) that indicate a virus is present in the individual [0028]].
g. Regarding claim 17, Dugan in view of Marjamaa-Chowdhary and Jain teaches (references to Marjamaa-Chowdhary) the system of claim 8 wherein the virus includes COVID-19 [allows a canine to be trained to detect a single pathogen, such as a virus such as COVID-19 [0033]].

5. 	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dugan (US Patent Publication 2008/0163671) in view of Marjamaa-Chowdhary (US Patent Publication 2022/0039354), and Jain et al. (US 11,342,051) as applied to claim 12 above, and further in view of Khan (US Patent Publication 2010/0042394) and Hummer (US Patent Publication 2022/0124465).
a. Regarding claim 13, Dugan in view of Marjamaa-Chowdhary and Jain teaches (references to Dugan) the system of claim 12 having the web data [linked to a central database to download, upgrade and refine the detection algorithms and/or seek additional experience/expertise [0011]; linked to a central database or internet web subscription service [0018]].
Dugan in view of Marjamaa-Chowdhary and Jain teaches (references to Jain) the system of claim 12 wherein the predictive analytics component is configured to determine a risk of a person having the disease or the virus based on disease data and flight data [the types of data that the computer system 110 can use to determine the feature values for the model(s) 230 used to predict exposure level include: modes of transportation (e.g., walking, public transportation, private vehicle, airplane, etc.), estimated or predicted occupancy of locations and transportation modes, and so on, col. 25 lines 55-62] and to provide at least one recommendation based on the risk of the person having the disease or the virus [the computer system 110 can make predictions and estimates (e.g., to estimate the susceptibility or risk that a disease poses for the user 102 a) and adjust decisions for the user (e.g., about which testing kit, vaccine, module 112, medication, digital therapeutics, monitoring procedures, or other intervention is recommended or provided by the computer system 110), col. 37 lines 66-67; col. 38 lines 1-5].
Dugan in view of Marjamaa-Chowdhary and Jain does not specifically teach web data includes flight data and disease data, wherein the flight data includes a departure location of a flight and an arrival location of the flight, wherein the disease data includes statistics relating to an infection rate for the departure location of the flight. Khan teaches web data includes flight data and disease data, wherein the flight data includes a departure location of a flight and an arrival location of the flight [designed to rapidly extract, process, and analyze passenger arrival and/or departure data for any airport-pair at any specified point or period in time [0080]], wherein the disease data includes statistics relating to an infection rate for the departure location of the flight [FIG. 7 represents a tailored analysis, quantifying international passenger volume to all sixty cities receiving direct non-stop flights from Hong Kong in 2003. This “outbound” analysis was conducted to identify potential locations at heightened risk [0081]], for the purpose of providing passenger arrival and/or departure data to quantify passenger volume and identify locations at heightened risk. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Dugan in view of Marjamaa-Chowdhary and Jain to include flight data that includes a departure location of a flight and an arrival location of the flight and disease data that includes statistics relating to an infection rate for the departure location of the flight as taught by Khan because doing so would have provided passenger arrival and/or departure data to quantify passenger volume and identify locations at heightened risk.
Dugan in view of Marjamaa-Chowdhary, Jain, and Khan does not specifically teach at least one recommendation that includes at least one location to send the canine to screen for the disease or the virus via real-time canine virus or disease detection. Hummer teaches at least one recommendation includes at least one location [data (location, concentration, etc.) from a plurality of such devices can be used to predict dispersion of the chemical so that preemptive action can be taken [0049]] to send canine C to screen for the disease or the virus via real-time canine virus or disease detection [the canine can be instructed to enter certain spaces for inspection and/or sampling [0062]] for the purpose of providing a wearable device positioned on a canine that collects and transmits input data to a remote predictive analytics component to predict dispersion of viruses so the canine can be instructed to enter certain areas for inspection and/or sampling and responsive actions to minimize exposure of humans to the virus can be taken more quickly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Dugan in view of Marjamaa-Chowdhary, Jain, and Khan to include at least one recommendation that includes at least one location to send the canine to screen for the disease or the virus via real-time canine virus or disease detection as taught by Hummer because doing so would have provided a wearable device positioned on a canine that collects and transmits input data to a remote predictive analytics component to predict dispersion of viruses so the canine can be instructed to enter certain areas for inspection and/or sampling and responsive actions to minimize exposure of humans to the virus can be taken more quickly.
	
6. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dugan (US Patent Publication 2008/0163671) in view of Marjamaa-Chowdhary (US Patent Publication 2022/0039354) and Jain et al. (US 11,342,051) as applied to claim 8 above, and further in view of Hummer (US Patent Publication 2022/0124465).
a. Regarding claim 14, Dugan in view of Marjamaa-Chowdhary and Jain teaches (references to Jain) the system of claim 8 wherein the predictive analytics component is configured to provide a first recommendation [the computer system 110 can make predictions and estimates; col. 37 lines 66-67; col. 38 lines 1-5] that includes a location, a business, an event, and/or a venue to send a test to screen for the disease or the virus [recommendations for a community include recommendations of testing, including identification of highest-exposure groups or locations to provide testing, col. 108 lines 54-60].
Dugan in view of Marjamaa-Chowdhary and Jain does not specifically teach the predictive analytics component is configured to provide a second recommendation of a location to screen for the disease or the virus, wherein the predictive analytics component is configured to identify a priority level for the first recommendation configured to receive a first priority level and the second recommendation is configured to receive a second priority level, and the first priority level is greater than the second priority level. Jain teaches the predictive analytics component [the computer system 110 can make predictions and estimates and adjust decisions for the user (e.g., about which monitoring procedures is recommended), col. 37 lines 66-67; col. 38 lines 1-5] is configured to provide a second recommendation of a location to screen for the disease or the virus [Some contacts have higher risk than others, due to characteristics of the location (e.g., indoors or outdoors, type of location, etc.); As a result, the computer system 110 can use these factors to vary which notices and recommendations are provided], wherein the predictive analytics component is configured to identify a priority level for the first recommendation configured to receive a first priority level and the second recommendation is configured to receive a second priority level [recommendations for a community include recommendations of testing, including identification of highest-exposure groups or locations to provide testing, col. 108 lines 54-60], and the first priority level is greater than the second priority level [Different types of scoring can be used to address different priorities col. 143 lines 59-60;  the scores that are determined can be based on a variety of factors, including environment or conditions at the location col. 148 lines 44-46]; higher scores indicating higher risk col. 144 lines 47; higher scores leading to the quickest and most urgent responses, col. 145 lines 17-18] for the purpose of providing a system that can make predictions and make different recommendations for locations to screen for the disease or the virus having different priority levels and provide highest priority to higher risk locations where screening for the disease or the virus is most needed and will be most effective at limiting further disease spread.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Dugan in view of Marjamaa-Chowdhary and Jain to include a predictive analytics component configured to provide a second recommendation of a location to screen for the disease or the virus and identify a priority level for the first recommendation configured to receive a first priority level and the second recommendation configured to receive a second priority level, the first priority level greater than the second priority level as taught by Jain because doing so would have provided a system that can make predictions and make different recommendations for locations to screen for the disease or the virus having different priority levels and provide highest priority to higher risk locations where screening for the disease or the virus is most needed and will be most effective at limiting further disease spread. 
Dugan in view of Marjamaa-Chowdhary and Jain does not specifically teach a recommended location to send a canine to screen for the disease or the virus. Hummer teaches a recommended location to send a canine to screen for the disease or the virus [the canine can be instructed to enter certain spaces for inspection and/or sampling that would generally not be accessible by other methods [0062]] for the purpose of providing a canine configured to enter recommended areas to screen for the disease or the virus so responsive actions to the virus can be taken more quickly.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Dugan in view of Marjamaa-Chowdhary and Jain to include a recommended location to send a canine to screen for the disease or the virus as taught by Hummer because doing so would have provided a canine configured to enter recommended areas to screen for the disease or the virus so responsive actions to the virus can be taken more quickly. 
	
7. 	Claims 18, 19, 22, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dugan (US Patent Publication 2008/0163671) in view of Marjamaa-Chowdhary (US Patent Publication 2022/0039354).
a. Regarding claim 18, Dugan teaches a method of detecting a virus or a disease in a public space among a group of people using a trained canine configured to detect the virus or the disease via scent comprising providing a canine 5 including at least one wearable electronic device 8, 9 [electronics package 8 is attached to a collar 12 on canine 5, while electronics package 9 is attached to a body harness 14 mounted to canine 6 [0016]] in the public space [while searching any number of areas, such as a school, warehouse, car or the like [0018]]; monitoring the movement of the canine through and/or around the public space [tracking canine 5 through GPS [0019]]; the canine generating at least one passive response that includes lying down, staring, and/or sitting and the at least one wearable electronic device 8,9 detecting the at least one passive response [the body position sensor identifies changes in the canines posture, such as sitting, laying or formation, which are indicative of a trained/in-training response to target odor [0010]]; the at least one wearable electronic device 8, 9 capturing canine data that includes positioning data of the canine and the positioning data of the canine includes the area where the detection occurred [If a positive indication is present, personnel can go back to the position of the positive indication with the aide of simultaneously stored GPS or other positioning signals [0020]]; storing the positioning data of the canine [simultaneously stored GPS or other positioning signals [0020]] to a remote server [stored GPS or other positioning signals [0020]; linked to a central database or internet web subscription service [0018]]; the at least one wearable electronic device transmitting an alert and the canine data to at least one remote device 16 [each electronics package 8, 9 is linked to a remote unit 16 [0016]] and displaying the alert and the canine data via a graphical user interface (GUI) 96 of the at least one remote device 16 [remote unit 16 is provided with a user interface 96; User interface 96 includes a display 98 [0017]; if handler 70 has any doubt whether canine 5 has sensed a target odor, a quick glance at remote unit 16 can provide a reliable confirmation [0020]].
	Dugan does not specifically teach the canine generating at least one passive response when the canine detects the at least one volatile organic compound specific to the virus or the disease and positioning data of the canine includes the area where the detection of the at least one volatile organic compound specific to the virus or the disease occurred. Marjamaa-Chowdhary teaches the canine generating at least one passive response when the canine detects the at least one volatile organic compound specific to the virus or the disease [(VOCs) that indicate a virus is present [0028]] and positioning data of the canine includes the area where the detection of the at least one volatile organic compound specific to the virus or the disease occurred [determining from a passive reaction of the canine, whether the pathogen is present in a location, Claim 1] for the purpose of providing for a canine to search for presence of a virus and determine from a passive reaction of the canine whether the virus is present in a location to reduce screening time and prevent the spread of the virus. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Dugan to include canine generating at least one passive response when the canine detects the at least one volatile organic compound specific to the virus or the disease and positioning data of the canine includes the area where the detection of the at least one volatile organic compound specific to the virus or the disease occurred as taught by Marjamaa-Chowdhary because doing so would have provided for a canine to search for presence of a virus and determine from a passive reaction of the canine whether the virus is present in a location to reduce screening time and prevent the spread of the virus.
b. Regarding claim 19, Dugan in view of Marjamaa-Chowdhary teaches (references to Dugan) the method of claim 18 wherein the positioning data includes a geographic area, a zip code, and/or global positioning coordinates [stored GPS or other positioning signals [0020]].
c. Regarding claim 22, Dugan in view of Marjamaa-Chowdhary teaches (references to Dugan) the method of claim 18 wherein the at least one wearable electronic device 8, 9 transmits the alert and canine data to the at least one remote device 16 upon detecting the at least one passive response [body position sensor 50 can signal whether canine 5 has sat or laid down or otherwise indicated through a change in posture or behavior the presence of a target odor [0019]] from the canine [remote unit 16 is provided with a user interface 96; User interface 96 includes a display 98 [0017]; if handler 70 has any doubt whether canine 5 has sensed a target odor, a quick glance at remote unit 16 can provide a reliable confirmation [0020]].
	d. Regarding claim 23, Dugan in view of Marjamaa-Chowdhary teaches (references to Dugan) the method of claim 22 wherein the alert is transmitted to at least one other device, at least one server, at least one edge device, and/or at least one cloud [remote unit 16 can be linked to a central database or internet web subscription service [0018]; data stored in memory 27 can also be transmitted to a central depository [0017]; data stored in memory 27 can be downloaded and analyzed at a later time. If a positive indication is present, personnel can go back to the position of the positive indication with the aide of simultaneously stored GPS or other positioning signals [0020]].

8. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dugan (US Patent Publication 2008/0163671) in view of Marjamaa-Chowdhary (US Patent Publication 2022/0039354) as applied to claim 18 above, and further in view of Jain et al. (US 11,342,051) and Hummer (US Patent Publication 2022/0124465).
a. Regarding claim 20, Dugan in view of Marjamaa-Chowdhary teaches (references to Dugan) the method of claim 18 having the remote server [linked to a central database or internet web subscription service [0018]] and historical data [data stored in memory 27 can be downloaded and analyzed at a later time [0020]] that includes prior detection data, detection area data, detection area type data, and/or detection time data [If a positive indication is present, personnel can go back to the position of the positive indication with the aide of simultaneously stored GPS or other positioning signals [0020]].
Dugan in view of Marjamaa-Chowdhary does not specifically teach the remote server includes a predictive analytics component configured to provide at least one recommendation via the remote server based on historical data and wherein the at least one recommendation includes at least one location. Jain teaches the remote server [computer system 110 can be a server system, located remotely, col. 15 lines 59-60] includes a predictive analytics component configured to provide at least one recommendation [computer system 110 can make predictions and estimates and adjust decisions (e.g., about which monitoring procedures is recommended), col. 37 lines 66-67; col. 38 lines 1-5] via the remote server based on historical data [computer system 110 or another computer system can examine various data sources to identify data values, patterns, and combinations of them that are predictive of or indicative of, for example, infection, susceptibility, or exposure to a disease, col. 24 lines 28-32] and wherein the at least one recommendation includes at least one location [recommendations for a community include recommendations of testing, including identification of highest-exposure groups or locations to provide testing, col. 108 lines 54-60] for the purpose of providing a system that can make predictions and make different recommendations to screen for the virus where screening is most needed and will be most effective at limiting further disease spread.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Dugan in view of Marjamaa-Chowdhary to include a remote server with a predictive analytics component configured to provide at least one recommendation via the remote server based on historical data and wherein the at least one recommendation includes at least one location as taught by Jain because doing so would have provided a system that can make predictions and make different recommendations to screen for the virus where screening is most needed and will be most effective at limiting further disease spread.
Dugan in view of Marjamaa-Chowdhary and Jain does not specifically teach at least one recommendation includes at least one location to send the canine. Hummer teaches a recommended location to send a canine to screen for the disease or the virus [the canine can be instructed to enter certain spaces for inspection and/or sampling that would generally not be accessible by other methods [0062]] for the purpose of providing a canine configured to enter recommended areas to screen for the disease or the virus so responsive actions to the virus can be taken more quickly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Dugan in view of Marjamaa-Chowdhary and Jain to include a recommended location to send a canine to screen for the disease or the virus as taught by Hummer because doing so would have provided a canine configured to enter recommended areas to screen for the disease or the virus so responsive actions to the virus can be taken more quickly.
b. Regarding claim 21, Dugan in view of Marjamaa-Chowdhary, Jain, and Hummer teaches (references to Dugan) the method of claim 20 having input data that includes canine data [central database or internet web subscription service allowing handler 70 to receive additional expertise/interpretation of the signals received from canine [0018]] and web data that includes information from a web-based source [linked to a central database or internet web subscription service [0018]; Data analysis portion 88 can also be linked to a remote database allowing the detection algorithms to be updated and/or refined to maintain optimal detection capability [0022]].
Dugan in view of Marjamaa-Chowdhary, Jain, and Hummer teaches (references to Jain) the method of claim 18 having at least one recommendation provided by the predictive analytics component based on input data [computer system 110 can make predictions and estimates and adjust decisions (e.g., about which monitoring procedures is recommended), col. 37 lines 66-67; col. 38 lines 1-5] that includes web data that includes flight data and disease data [the types of data that the computer system 110 can use to determine the feature values for the model(s) 230 used to predict exposure level include: modes of transportation (e.g., walking, public transportation, private vehicle, airplane, etc.), estimated or predicted occupancy of locations and transportation modes, and so on, col. 25 lines 55-62].

Response to Arguments
9.	Applicant’s arguments from the response filed on 02/11/2022, see pages 14-33, with respect to the rejection of claims 1, 8, and 18 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Dugan (US Patent Publication 2008/0163671), Marjamaa-Chowdhary (US Patent Publication 2022/0039354), Hummer (US Patent Publication 2022/0124465), and Jain et al. (US 11,342,051).  

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643